USCA1 Opinion

	




          September 21, 1992     NOT FOR PUBLICATION                                 NOT FOR PUBLICATION                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                _____________________          No. 92-1356                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                 LUZ ALTAGRACIA SOSA,                                Defendant, Appellant.                                 ___________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Raymond L. Acosta, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                           Campbell, Senior Circuit Judge,                                     ____________________                            and Torruella, Circuit Judge.                                           _____________                                 ____________________                Lydia Lizarribar-Masini, was on brief for appellant.                _______________________                Jos  A. Quiles, Assistant United States Attorney, with whom                ______________          Daniel F. L pez-Romo,  United States Attorney, were on  brief for          ____________________          appellee.                                 ____________________                                 ____________________                    PER CURIAM.   Appellant pled guilty  to possession with                    __________          intent  to distribute  561.1 grams  net weight  of cocaine.   The          district court then sentenced  appellant to the statutory minimum          sentence  of  sixty  months  in  prison  pursuant  to  21  U.S.C.            841(b)(1)(B)(ii).  Because appellant's  co-defendants possessed          fewer  than 500 grams of cocaine, they received sentences of only          33  months each.  Neither the United States nor appellant dispute          the 60 month sentence.                    During  the  sentencing  hearing,  however,  the United          States  offered   evidence  that  appellant   recruited  her  co-          defendants to commit  their crimes.  The government contends that          it  obtained this  evidence  from  a  co-defendant's  presentence          report.  The government never revealed this evidence to appellant          prior  to the sentencing hearing.  As such, appellant requested a          copy  of the  presentence report  and a  continuance in  order to          rebut the new allegation.  The trial judge denied this request.                    Because this court may only review the district court's          decision  in this case for  clear error, United  States v. Panet-                                                   ______________    ______          Collazo, 960  F.2d 256,  262 (1st Cir.  1992), and we  have found          _______          none,  we  affirm.   The  court  properly  assigned  the  minimum          statutory sentence available to appellant.                       Both the United States  and appellant have informed us,          however, that the new allegation in the sentencing hearing record          allows the Federal Correction Authority to apply more restrictive                                         -2-          incarceration measures to appellant pursuant  to the government's          classification  procedure.  Because  appellant had no opportunity          to  rebut the  new  allegation, we  urge  the United  States  and          appellant to  address this  matter together  with  the Bureau  of          Prisons   to    insure   that   appellant   receives   a   proper          classification.                    Affirmed.                    ________                                         -3-